93 N.Y.2d 960 (1999)
716 N.E.2d 182
694 N.Y.S.2d 346
In the Matter of KENNETH J. MUNNELLY, Respondent,
v.
KATHLEEN NEWKIRK, as Town Clerk of the Town of Bethlehem, et al., Appellants, et al., Respondents.
Court of Appeals of the State of New York.
Decided June 30, 1999.
*963 Bernard Kaplowitz, Town Attorney of Town of Bethlehem, Delmar, for Kathleen Newkirk, appellant.
Thomas J. Spargo, East Berne, for George Scaringe, appellant.
A. Joshua Ehrlich, Albany, for Kenneth J. Munnelly, respondent.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT.

OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, for the reasons stated in the Per Curiam opinion at the Appellate Division (262 AD2d 781).